Citation Nr: 0205622	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  91-47 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Debora L. Wagner, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1967.  
He served in Vietnam from February 1966 to February 1967.

This appeal arose from a January 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
testified at a personal hearing at the RO in July 1991; the 
hearing officer issued a decision in August 1991 which 
confirmed the denial of service connection for PTSD.  On 
April 22, 1992, the Board of Veterans' Appeals (Board) 
remanded this issue to the RO for additional evidentiary 
development.  Following compliance with this remand, the RO 
issued decisions in August 1992 and January 1993 which 
continued to deny entitlement to the requested benefit.  The 
Board remanded this issue for further development on March 
14, 1994.  The Board issued a decision on July 30, 1999 which 
denied the claim for entitlement to service connection for 
PTSD.

In July 2000, the veteran filed a motion for reconsideration 
of the July 1999 decision.  On July 26, 2000, the Vice 
Chairman of the Board denied the request for reconsideration.  
The veteran then appealed the Board's July 1999 decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  A Joint Motion for Partial Remand (the Joint Motion) 
was submitted to the Court by representatives of the veteran 
and the Secretary of Veterans Affairs in April 2001.  The 
Joint Motion noted that a claim for an earlier effective date 
for the award of non service-connected pension benefits which 
had been denied by the Board in July 1999 was being withdrawn 
from appellate consideration.  On April 11, 2001, the Court 
issued an Order which vacated that part of the Board's July 
1999 decision which had denied entitlement to service 
connection for PTSD.  The case was returned to the Board for 
further consideration.    

In July 2001, the Board contacted the veteran's attorney, 
inviting the submission of additional evidence and argument.  
The veteran's attorney responded in October 2001.
FINDINGS OF FACT

1.  There are of record medical diagnoses of PTSD which have 
been attributed to the veteran's alleged in-service 
stressors.  

2.  The veteran has no awards or decorations denoting 
engagement in combat and there is no other evidence of record 
which supports that the veteran engaged in combat with the 
enemy.

3.  The veteran's accounts of in-service stressors have not 
been corroborated by the evidence of record.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks VA compensation for PTSD, which he contends 
is a direct result of his experiences in Vietnam.  

In the interest of clarity, the Board will first review the 
evidence of record.  The relevant law and regulations will 
then be briefly reviewed.  The Board will then proceed to 
analyze the claim and render a decision.

Factual background

The veteran's service medical records are silent as to any 
diagnosis of PTSD.  Following his discharge from service, he 
was treated on numerous occasions for alcohol and substance 
abuse.  However, the record is replete with diagnoses of 
PTSD.  In July 1991, a private readjustment counseling 
therapist stated that the veteran had been receiving 
individual and group therapy since October 1989, and that he 
had demonstrated "the classic symptoms of post traumatic 
stress disorder as described by the DSM-III" (the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Third Edition).  A statement from a 
psychiatric resident and the attending psychiatrist, also 
rendered in July 1991, noted that the veteran had PTSD, as 
well as a 25 year history of substance abuse.  A diagnosis of 
PTSD was also made during a February to March 1992 VA 
hospitalization.  The veteran was then afforded a VA 
examination in January 1997.  Based upon the veteran's 
alleged stressors, the examiner diagnosed PTSD.  Records 
obtained from the Social Security Administration also showed 
diagnoses of PTSD made in April and May 1996.

In regard to the veteran's in-service stressors, he indicated 
in a November 1990 statement that he had seen action (that 
is, dead bodies) on his first night in Vietnam, that within 
two to three days he had seen his first causalities and that 
within six months he had seen the death of an acquaintance.  

In February 1991, the veteran submitted a statement 
concerning his claimed in-service stressors.  In January 
1966, he stated that he had seen bodies stacked along the 
flight line; another soldier referred to them as "American 
KIA's."  Somewhere between mid-March and mid-May 1966 he 
reported that he and two other soldiers had seen the legless 
corpses of other soldiers while they were at a field hospital 
to donate blood.  In either April or May 1966, he reportedly 
witnessed the shooting of three Marines by a sniper; he 
indicated that he had felt helpless because he was under 
orders not to return fire.  During the month of May 1966, he 
indicated that he saw an airman wounded by mortar fire and 
that a fuel dump was set on fire.  In September 1966, the 
camp sustained a long mortar attack.  In December 1966 or in 
January 1967, he reported shooting at, along with 12 to 15 
other soldiers, two of the enemy after they had tried to blow 
up a bridge (he admitted that he did not know whether he had 
hit either of the two).  Finally, he indicated that in 
February 1967, he had to wait for four days inside a hangar 
to be sent home because the plane that was to be used had 
been hit by anti-aircraft fire.  He indicated that he was 
stranded in this hangar without a weapon.

The veteran then testified at a personal hearing at the RO in 
July 1991.  He reiterated the stressors noted above and added 
that between February and April of 1967, 100 to 150 
Vietnamese tanks had threatened to blow up grounded 
Vietnamese aircraft at the DaNang Air Base.  

In September 1992, the veteran contacted the Marine Corps 
Historical Center, Research Section, and requested that an 
attempt be made to verify through the use of unit diaries 
that the three Marine military police had been killed by 
sniper fire on April 1, 1966.  In October 1992, the RO also 
contacted the Marine Corps Historical Center to request 
verification of the veteran's claimed stressors; a copy of 
the veteran's September 1992 statement was included with this 
request.  In October 1992, the Marine Corps Historical Center 
responded that the records from the 1st Military Police 
Battalion and Marine Aircraft Group 11 diaries contained no 
information concerning such a sniper attack.  The Group 11 
command chronology from April 1966 also did not mention the 
incident.  Numerous documents from the History and Museums 
Division of the United States Marine Corps were received in 
December 1992.  These included the command chronologies from 
the Marine Aircraft Group 11, 1st Marine Aircraft Wing, dated 
from February to June 1966.  None of these mentioned any of 
the veteran's claimed stressors, to include the April 1966 
sniper incident.  In May 1995, the command chronology from 
the Marine Aircraft Group 11 from April 1966 was received.  
This failed to confirm the April 1966 sniper attack.  In 
March 1998, the U.S. Marine Corps Historical Society 
responded that they had no records pertaining to the 1st MP 
Battalion from April 1966.

In October 2001, the veteran, through his attorney, submitted 
copies of several official records, accompanied by waiver of 
RO consideration under 38 C.F.R. § 20.1304(c) (2001).  These 
records include a report of a two day long mortar attack in 
March 1966.  The perimeter of the DaNang airbase reportedly 
received sniper fire "almost daily" in June 1966.  There was 
a report of a July 1966 fuel fire
which was started by a Vietnamese fisherman and which caused 
serious burns to eight Vietnamese, who were treated at a 
military hospital.  There was a report of aircraft being 
fired upon from positions from 1-4 miles south of the runway 
in January 1967.  

Relevant law and regulations

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed psychiatric disability was incurred in 
service.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. 
§ 3.303(d) (2001); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

Service connection - PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2001); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2001); see 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Zarycki v. Brown, 6 Vet. App. 
91 (1993).

Combat status

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2001).

In Zarycki, supra, it was held that under 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.303(d) and (f), the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  It has also been observed that 
the determination as to whether the veteran "engaged in 
combat with the enemy" is made by considering military 
citations that expressly denote as much and/or other service 
department or lay evidence that is credible.  See Doran v. 
Brown, 6 Vet. App. 283 (1994).  "Engaged in combat with the 
enemy" as been defined as requiring that the veteran had 
taken part in a fight or encounter with a military foe or 
hostile unit or instrumentality.  See VAOGCPREC 12-99.


In short, in order to grant service connection for PTSD to a 
non-combat veteran, there must be credible evidence to 
support the veteran's assertion that the stressful event 
occurred.  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - the VCAA

As required by the Joint Motion, as adopted by the Court, the 
Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This new law 
redefines the obligations of VA with respect to the duty to 
assist.  The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Recently enacted regulations further define 
VA's notification and assistance responsibilities.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the May 1991 Statement of the Case and 
Supplemental Statements of the Case issued in September 1991, 
August 1992, January 1993, January 1998 and August 1998, the 
veteran and his attorney have been provided notice of the 
information, medical or lay evidence necessary to


substantiate the claim on appeal.  These statements also 
notified them of the law and regulations relied upon in 
handling the claim, as well as of his procedural rights.  It 
is clear from the Joint Motion for Remand and the October 
2001 submission of the veteran's attorney to the Board that 
the veteran is fully conversant with the history of this case 
and the requirements of law [see, e.g., "Argument" on page 2 
of the October 23, 2001 letter from the veteran's attorney to 
the Board].    

There is no indication there is any relevant evidence which 
currently exists and which had not been obtained.  Although 
in an October 2001 letter the veteran's attorney criticized 
VA for not being more proactive in obtaining certain official 
records, the attorney further indicated that "he was able to 
obtain them through his own due diligence and persistence, 
and at his own expense."  Copies of these records were 
attached to the October 23, 2001 letter, with waiver of RO 
consideration under 38 C.F.R. § 20.1304 (2001).  Accordingly, 
the record appears to be as complete as is practicable, and 
the veteran and his attorney have not contended otherwise.     

The veteran and his attorney have been accorded ample 
opportunity to present evidence and argument on his behalf.  
The veteran testified at a personal hearing in July 1991, 
where he presented his arguments concerning his claim, and he 
and his attorney have submitted statements in support of his 
claim at various times, most recently in October 2001. 

In sum, there is no further action which is required to be 
undertaken to comply with the provisions of the VCAA.

Discussion

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991) to the effect that a remand by the Court 
is not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the `reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

The April 2001 Joint Motion for Partial Remand noted no 
specific defects in the Board's July 1999 decision. The only 
basis for remand stated was the enactment in November 2000 of 
the VCAA.  It was stated in the Joint Motion that "any 
alleged errors . . . could properly be raised and remedied on 
remand to the Board."

In July 2001, the Board's Chief Counsel, Litigation Support 
Division, wrote to the veteran's attorney, inviting the 
submission of additional evidence and argument.  In October 
2001, the veteran's attorney responded.  The attorney's 
response will be addressed in detail where appropriate below.  

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between the veteran's PTSD 
and the claimed in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  If a veteran engaged in combat with an 
enemy, the veteran's own statements may establish the claimed 
in-service stressor.  All three elements must be satisfied.

There are several diagnoses of PTSD of record.  Element (1), 
a current diagnosis, is therefore established.  There is also 
medical evidence which serves to link the diagnosed PTSD with 
the veteran's claimed in-service stressors, thus satisfying 
element (2).  However, such medical evidence does not serve 
to verify the existence of the alleged stressors; see Cohen, 
supra.  Thus, the primary question in this case revolves 
around whether the veteran sustained an in-service stressor, 
thus satisfying element (3).  As discussed immediately above, 
under 38 C.F.R. § 3.304(f) (2001), the requirement as to 
evidence of an in-service stressor may be satisfied by either 
combat status or credible supporting evidence that the in-
service stressor actually occurred. 

With respect to combat status, after applying the directives 
of the Zarycki decision noted above, and as discussed in 
greater detail below, the Board concludes that the veteran is 
not a combat veteran.  

The veteran's military records do not show the receipt of any 
medals or badges which are indicative of participation in 
combat.  He was awarded the National Defense Service Medal, 
the Vietnam Service Medal and the Vietnam Campaign Service 
Medal.  

Although the veteran was awarded the National Defense Service 
Medal, such was awarded to all personnel for honorable active 
service for any period between June 27, 1950 and July 27, 
1954, or between January 1, 1961 and August 14, 1974.  See 
Manual of Military Decorations and Awards, 6-1 (Department of 
Defense Manual 1348.33-M, July 1990).  The Vietnam Service 
Medal awarded to the veteran was also awarded to all members 
of the Armed Forces of the United States serving at any time 
between July 4, 1965 and March 28, 1973 in Thailand, Laos, or 
Cambodia or the airspace thereover in direct support of 
operations in Vietnam.  Similarly, the Vietnam Campaign 
Service Medal was awarded to all service personnel within the 
cited theater, and it is not determinative of combat 
participation.  Id.

The veteran's service personnel records indicate that he did 
not have a combat-related military occupational specialty and 
did not serve in a position in Vietnam where he would be 
expected to be exposed to combat.  The veteran was trained as 
a jet engine mechanic.  While he has asserted that he served 
as a perimeter guard, there is no objective evidence of 
record to support a finding that he was exposed to combat as 
part of his duties.

In short, the veteran's military records do not indicate that 
he participated in combat.  His Military Occupational 
Specialty was jet engine mechanic, which is not associated 
with actual combat.  He has no decoration signifying combat 
status.


Under 38 C.F.R. § 3.304(f), absent combat status, there must 
be credible supporting evidence that claimed in-service 
stressors actually occurred.  After reviewing the evidence, 
the Board concludes that, boiled down to its essence, all of 
the veteran's alleged stressors originate with him and have 
not been corroborated.  

Extensive searches of the veteran's unit's history were 
unable to confirm any of the veteran's claimed in-service 
stressors.  The Marine Corps Historical Center, Research 
Section and the U.S. Marine Corps Historical Society 
conducted several searches for the histories of the veteran's 
units during the time periods of his reported in-service 
stressors.  They were unable to verify that any of the 
veteran's claimed stressors actually occurred.  While the 
veteran has recounted that he had served as a perimeter guard 
and had witnessed the killing of three Marine MPs by a sniper 
while serving in this capacity, the U.S. Marine Corps 
Historical Society and the Marine Corps Historical Center, 
Research Section were unable to verify that this incident 
occurred.  None of the official records made any mention of 
three MPs being killed by sniper fire.  

The official records do not corroborate any of the other 
claimed stressful events, such as seeing bodies stacked along 
the flight line, which another soldier referred to as 
"American KIA's;" seeing the legless corpses of other 
soldiers while at a field hospital to donate blood; 
witnessing an airman being wounded by mortar fire; and 
shooting at two of the enemy after they had tried to blow up 
a bridge.  The record does not contain any credible evidence 
that the claimed stressors actually occurred.  

In October 2001, the veteran's attorney submitted argument on 
his behalf.  In essence, she stated as "facts" the veteran's 
own reports of traumatic events he allegedly experienced [see 
the letter dated October 23, 2001, page 2].  On page 3 of the 
October 2001 letter, the veteran's attorney listed several 
official records which indicated enemy activity in the 
vicinity of his base [these were recapitulated by the Board 
at the end of the factual background section above].  The 
attorney then attempted to inject the veteran's presence into 
those incidents.  In point of fact, the veteran is not 
mentioned in any of those official reports.  

As an example of the reasoning contained in the October 2001 
letter, the letter referred to records which indicated that 
the veteran's unit provided some perimeter security for the 
base.  The veteran's attorney added to this the veteran's 
unsubstantiated contention that he had witnessed three MPs 
hit by sniper fire.  The attorney then stated, in essence, 
that the official report corroborated that the veteran 
witnessed three MPs hit by sniper fire on the perimeter.  The 
official records in fact corroborate no such event.  There is 
no evidence, aside from the veteran's own statement, that 
three MPs were hit by sniper fire, much less that the veteran 
witnessed such an event.  

Similarly, the veteran's attorney pointed to official 
evidence that an explosion and  fuel fire had occurred in 
July 1966 as evidence supposedly corroborating the veteran's 
report that he had witnessed the explosion and fire.  
However, the attorney's conclusion that the veteran witnessed 
that event was based exclusively on the veteran's own 
statement; the official report does not mention the veteran.

In essence, the attorney has merely reiterated the veteran's 
own stressor statements and then attempted to place these 
within the context of official military reports of incidents 
in Vietnam.  These official reports, however, make no mention 
of the veteran, and his presence at or participation in the 
reported incidents cannot be inferred from the official 
documents.  The attempted grafting of the veteran's 
statements onto official reports cannot serve to change the 
contents of those reports, which do not refer to the veteran.  

The Board does not doubt that during the veteran's tour of 
duty in Vietnam, there were explosions, sniper fire, killed 
and wounded military personnel and various other unpleasant 
consequences of war, which occurred at various times and 
places.  The official reports which refer to such matters, 
however, do not serve to establish the veteran's presence 
during any such incidents.  Reduced to its essence, the only 
evidence of the veteran's presence is contained in the 
statements of the veteran himself.  However presented, the 
veteran's assertions as to his alleged stressors have not 
been corroborated and cannot be accepted as a basis for a 
grant of service connection for PTSD under the law and the 
jurisprudence of the Court.    

The Board again observes that several diagnoses of PTSD have 
been made.  Those diagnoses were based solely upon a history 
provided by the veteran.  The examiners made the diagnoses on 
the assumption that the alleged stressors had occurred, 
without reviewing the objective evidence of record, which 
does not corroborate their occurrence.  As noted above, a 
medical diagnosis of PTSD does not suffice to verify the 
occurrence of the claimed stressors.  See Cohen, supra; see 
also Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].  

In short, the Board finds that there is no credible 
supporting evidence to substantiate the veteran's alleged 
stressors.  Thus, his claim fails to satisfy one of the 
essential elements in establishing service connection for 
PTSD, credible supporting evidence of an in-service stressor.  
Because there is no credible supporting evidence of the 
claimed in-service stressors, the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  The benefit sought on appeal is denied.


ORDER

Entitlement to service connection for PTSD is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

